Title: From Thomas Jefferson to Albert Gallatin, 11 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to mr Gallatin 
                     
                     Mar. 11. 08.
                  
                  The act concerning revenue bonds was presented to me the night before last, signed yesterday, & will be deposited today. after an act is passed the clerk enrolls & the committee examine & report it at their leisure. they then keep them till they have others, so as to make one job only of the presenting them to me. those delays occasion often a considerable interval between the passage of a law and the depositing it in the Secretary of State’s office. the Amendatory embargo law is not come to me. I propose a consultation whether we should not give notice to the merchants that on a certain day they may dispatch a vessel in ballast to La Vera Cruz, another to Laguira Etc. to bring home their property, and that no other will ever be permitted afterwards. whether we might send a sloop of war to bring their cash may be a question.
                  Affectte salutns
               